      Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 1 of 16

            FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 UNILOC 2017 LLC,                       C.A. No. 2:18-cv-00491-JRG

       Plaintiff,                       C.A. No. 2:18-cv-00492-JRG

 v.                                     C.A. No. 2:18-cv-00493-JRG

 GOOGLE LLC,                            C.A. No. 2:18-cv-00496-JRG

       Defendant.                       C.A. No. 2:18-cv-00497-JRG

                                        C.A. No. 2:18-cv-00499-JRG

                                        C.A. No. 2:18-cv-00502-JRG

                                        C.A. No. 2:18-cv-00503-JRG

                                        C.A. No. 2:18-cv-00504-JRG

                                        FILED UNDER SEAL PURSUANT
                                        TO PROTECTIVE ORDER

                                        JURY TRIAL DEMANDED


GOOGLE LLC’S MOTION FOR PROTECTIVE ORDER REGARDING DEPOSITION
                TOPIC NOS. 1-9, 11-18, 20-56, AND 59-78
        Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 2 of 16

                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


I.     INTRODUCTION

       Uniloc served 30(b)(6) deposition notices in all nine active Wave 1 cases, each with more

than 80 broadly-worded and essentially identical topics. (Exs. 1-2.) Several of the topics

improperly seek testimony that is irrelevant to any disputed issue, and from those topics Google

seeks complete protection. For the vast majority of topics, Google is able to provide a witness so

long as the topic is narrowed to the claims and defenses in each case. During multiple meet and

confers, Uniloc rejected all of Google’s efforts to properly narrow or remove offending

topics. Google respectfully requests that the Court enter a protective order: (i) narrowing the scope

of Topic Nos. 1-2, 7, 11-18, 20-34, 36-52, 54, 59-61, 63, 66-70, and 72, for which Google will

provide witnesses to testify commensurate with the scope of disputed issues in each case; and (ii)

precluding Uniloc from proceeding with Topic Nos. 3-6, 8-9, 35, 53, 55-56, 62, 64-65, 71, and 73-

78 because they are facially overbroad and have no nexus to any claim or defense.

       The issues raised in this motion apply to every Wave 1 case. Google moves separately for

limited case-specific relief in individual cases (subject to the same overall page limit).

II.    LEGAL STANDARD

       Rule 26 “has never been a license to engage in an unwieldy, burdensome, and speculative

fishing expedition.” Crosby v. Louis. Health Serv. & Indem. Co., 647 F.3d 258, 264 (5th Cir.

2011). The Court “may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, … or undue burden.” Fed. R. Civ. Pro. 26(c)(1). Good cause exists when the

discovery is “irrelevant to the issues involved” or “[a]ny marginal relevance … is outweighed by

the burden.” Avance v. Kerr-McGee Chem. LLC, 2005 WL 5315658, at *3 (E.D. Tex. 2005). The

Court’s “broad discretion in entering … [protective] order[s],” Quintel Ltd. v. Huawei , Inc., 2017

WL 3712349, at *3 (E.D. Tex. 2017), includes relief from improper Rule 30(b)(6) topics.

III.   ARGUMENT

                                                  1
        Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 3 of 16




       A.      Topic Nos. 1-2, 7, 11-18, 20-34, 36-52, 54, 59-61, 63, 66-70, And 72 Should Be
               Narrowed To The Claims Or Defenses In The Case

               1.     Unaccused Features - Topic Nos. 1, 11-15, 16-18, 48-49, 59-60, and 72

       These topics seek testimony about the Accused Instrumentalities in general rather than the

specific features identified in Uniloc’s contentions. For example, Topic No. 1 is directed to the

“identity and operation of all Accused Instrumentalities,” without limitation to the accused

features. Topic Nos. 11 and 12 broadly refer to any “[c]hanges made to the design or operation of

[t]he Accused Instrumentalities” and the “software of each Accused Instrumentalities.” (Jones

Decl., Ex. A at 6-14.) Of course, the accused products include design, operation, and code far

beyond the disputed features. Seeking compromise, Google offered witnesses to testify “regarding

the design and functionality of the specific accused features ... charted in Uniloc’s Local Patent

Rule 3-1 disclosures.” Uniloc rejected that compromise. The Court should limit the topics to their

proper scope--the accused features in the infringement contentions--because when a party’s

discovery swells beyond that scope, Rule 26 provides courts with “ample powers” to curb “undue

and uncontrolled discovery.” Herbert v. Lando, 441 U.S. 153, 176-77 (1979).

               2.     Overbroad Marketing Topic Nos. 27, 40-47, And 50-52

       These topics generically cover the “nature and types of services provided by” Google (No.

52), all “presentations” (No. 46) and “[a]ll surveys” (No. 27) “relating to the Accused

Instrumentalities,” “the monetary and/or non-monetary value that [Google or Google’s] customers

… place on the Accused Instrumentalities” (Nos. 41-42), and various marketing topics directed to

the entirety of accused products rather than the accused features. Given Uniloc’s failure to draft

these topics with any “reasonable particularity,” Google offered to narrow the topics’ scope by

providing witnesses “to testify regarding marketing analyses produced by Google” (Nos. 41-45,

47), “to testify generally regarding which products and services are offered by Google” (No. 52),


                                                2
        Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 4 of 16




or work with Uniloc to identify a reasonable scope for which a witness can be prepared (Nos. 40,

46). Uniloc declined to alter these topics despite their overbreadth and Google’s efforts to identify

workable solutions.

               3.      Overbroad Licensing Topic Nos. 22-26 And 66-70

       These topics relate to Google’s IP licenses and agreements (Nos. 22-26, 70), and estimation

of damages (Nos. 66-69). For example, Topic No. 23 addresses Google’s “policies and practices

related to licensing intellectual property to, and from, others.” Google offers witnesses to testify

about Google’s “licensing practices generally” and “patent licenses and financial information

produced in this litigation” Though Uniloc asserts that the topics require additional information,

it does not explain what that information is or why it is probative of any issue. Uniloc thus ignores

the Court’s order denying a previous “motion to the extent that it asks for further licenses pursuant

to Interrogatory Number 6.” (Dkt. 217.) Uniloc’s stance is also contrary to its own objections to

Google’s similar topics. (Jones Decl., Ex. C at 14.)

               4.      Overbroad Financial Topic Nos. 28-34, And 36-39

       Topic Nos. 28-34 and 36-38 seek testimony about sales, revenues, expenses, and profits. In

each case, Google produced responsive financial data and provided a narrative interrogatory

response explaining that data. Google further offers witnesses “to testify regarding the financial

information produced in this litigation for the accused [instrumentalities].” For reasons that

remain unclear, Uniloc declines to limit the topics in any way. Topic No. 39 broadly seeks

testimony about Google’s “publicly-disclosed financial statements.” This topic is not linked to

any issue in these cases, and is unduly burdensome given Google’s production of financial data

for the accused products and designation of witnesses to testify about the same.

               5.      Work Product Topic Nos. 7, 20-21, 54, And 61

       Topic No. 7 asks for testimony about Google’s interrogatory answers and “the content and

                                                 3
        Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 5 of 16




subject matter of Documents identified” in those responses. Topic No. 54 essentially seeks

testimony about all documents that could in any way relate to the accused products. Given the

broad sweep and burden of these topics, Google offers witnesses “to testify regarding the facts set

forth in Google’s interrogatory responses,” and the documents identified in those

responses. Uniloc rejected any narrowing of these overbroad topics.

       Topics 20, 21, and 61 are even broader, seeking the bases for Google’s contentions

regarding non-infringement and invalidity, and identification of all documents on which Google

relied upon in its discovery responses and pleadings. Uniloc failed to explain how such topics

could encompass any additional, non-privileged information that is not covered by Topic No. 7.

Further, Uniloc’s rejection to narrow or withdraw these topics is undercut by its own refusal to

proffer any witness for Google’s topics seeking similar information. (Jones Decl., Ex. C at 9-10.)

               6.     Overbroad Knowledge of Patent Topic Nos. 2 And 63

       Topic Nos. 2 and 63 concern Google’s “first knowledge” of the asserted patent and “[a]ll

communications between [Google] and any third party” about the patent. Google offers a witness

to testify regarding Google’s knowledge of the patent “on or before the filing of the Complaint.”

Beyond this scope, any information would be subject to privilege or already produced pursuant to

the parties stipulation regarding communication with subpoenaed prior artists. Without

explanation, Uniloc declined to narrow these topics.

       B.      Topic Nos. 3-6, 8-9, 35, 53, 55-56, 62, 64-65, 71, and 73-78 Are Not Relevant
               And Should Be Precluded

               1.     Consumer Data Collection Topic Nos. 53 and 73-78

       Discovery has “ultimate and necessary boundaries,” Oppenheimer Fund, Inc. v. Sanders,

437 U.S. 340, 351 (1978), and courts must guard against “burdensome and speculative fishing

expeditions.” Crosby, 647 F.3d at 264. That is the case with Topic Nos. 53 and 73-78 are facially


                                                4
        Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 6 of 16




overbroad and not tied to the accused functionalities. The topics instead seek information about

the “types of data ... Google collects from and/or about its customers” (No. 73), including “what

types of information is collected by Google apps, sites” and “devices,” (No. 74); “how Google

uses the information … it collects from ... its customers” (No. 75); “how Google makes revenue

by monetizing the data … it collects from ... its users” (No. 76); “how Google identifies the

location of the user ... from whom Google collects data” (No. 77); and “how Google identifies the

device being used by Google’s user ... which is collecting data.” (No. 78). (Jones Decl., Ex. B at

6-14.) These topics indiscriminately cover any information collected from any user through any

use of any Google product during any period of time. Similarly, Topic No. 53 asks for “policies

and practices related to tracking customer information ... for the Accused Instrumentalities.”

Given that the Accused Instrumentalities include far more functions than what is referenced in

Uniloc’s contentions, Topic No. 53 lacks any nexus to the accused functionalities.

       Topic Nos. 53 and 73-78 are not “relevant to any party’s claim or defense” nor

“proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). They do not pertain to

infringement, invalidity, or damages. How Google generally “uses the information … it collects

... about its customers” and “how Google makes revenue by monetizing [such] data” is not

probative of any contested issue. Instead, these topics amount to a dragnet for irrelevant

information that impose burdens far exceeding their nonexistent benefit. In any event, Google’s

willingness to provide testimony on other topics that are specifically targeted to each case and

address user metrics relating to the accused functionalities is more than sufficient.

       Addressing analogous circumstances in Seven Networks, LLC v. Google LLC (2:17-cv-

0442-RJG), this Court denied a motion to compel requests directed to similarly generic topics,

including all “revenue Google collects from advertisements targeted to users of the Accused



                                                 5
        Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 7 of 16




Products” and “all revenue Google collects from user data collected from the Accused Products,”

because “these requests are not limited to the accused functionalities but cover all revenue

associated with any user of the accused mobile devices.” (Dkt 210 at 2.) This same reasoning

applies with greater force here because Topic Nos. 73-78 are not even restricted to the accused

products (much less the accused functionalities). This underscores that the topics are disconnected

from the parties’ claims and defenses, and instead seek to harass Google regarding issues

untethered to any dispute that the Court or jury will resolve. In these instances, limits on discovery

“should be firmly applied, and the district courts should not neglect their power to restrict

discovery where justice requires protection.” Herbert, 441 U.S. at 176-77.

               2.        Unaccused Instrumentalities - Topic Nos. 55-56

       Topic Nos. 55-56 seek testimony on products “that are reasonably similar to the Accused

Instrumentalities.” Uniloc refuses to withdraw these topics despite the Court’s previous ruling that

products not charted in the contentions are not part of these cases. (-492 Case at Dkt. 227; 3/12/20

Hr’g Tr. at 104:1-17.)

               3.        Financial Projections Topic No. 35

       Topic No. 35 seeks “[p]rojections for sales and or use” of the accused products. Damages

are determined based on what has happened, not speculation about the future. Google produced

actual financial data (including revenue and units sold) and supplemented interrogatory responses

explaining that data. Google also intends to produce the most current financial data. Moreover,

Google offers witnesses to testify regarding the produced financial data. Given this discovery,

Topic No. 35 is not probative of any issue in these cases.

               4.        Document Collection Efforts Topic Nos. 3-6 And 8-9

       Good cause exists for a protective order on Topic Nos. 3-6 and 8-9, which relate to

Google’s document collection efforts and document retention policies. These topics are not

                                                  6
        Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 8 of 16




proportional to the needs of the case and improperly seek privileged information. Topic No. 3

seeks Google’s “document collection and production efforts,” and Topic No. 4 covers the

“identity, organization and structure of any division, department, group or subdivision … from

which Defendant has collected and produced Documents.” Such discovery on discovery has no

reasonable nexus to any issue, and is simply make-work (preparing and examining witnesses on

document production does not advance the merits of either party’s claims or defenses), especially

as Google has produced thousands of documents in each case and served and supplemented

privilege logs. To the extent the topics have any relevance (and they do not), Google offers

multiple witnesses to testify about Topic No. 7 concerning Google’s “answers to Plaintiff’s

interrogatories … including ... Documents identified and/or relied upon by Google.”

       Moreover, these topics encroach on subject matter covered by the attorney-client

privilege. For example, Topic No. 5 asks for “processes and procedures employed by Defendant

to search for, identify and produce Documents,” and Topic No. 6 seeks “processes and procedures

... to search for and identify individuals named in Defendant’s disclosures.” A witness cannot be

questioned about the formulation, substance, and decision-making process concerning how to

search for documents, which documents to produce, and how to determine which employees

should be identified as having relevant knowledge without delving into subject matter protected

by privilege. As courts aptly explain, “answering requests for production and interrogatories

customarily is performed with the assistance of counsel. Thus, the proposed area of inquiry

improperly trespasses into areas of work product and attorney-client privilege.” SmithKline

Beecham Corp. v. Apotex Cop., 2000 WL 116082, at *9 (N.D. Ill. 2000). At a minimum, these

topics should be appropriately narrowed, but Uniloc has declined to do so.

              5.      Communications and Efficient Infringement Topic Nos. 62, 64-65, 71

       Topic No. 62 seeks testimony about Google’s communication with third parties about the
                                               7
        Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 9 of 16




litigation, and Topic Nos. 64-65 cover communications between Google and third parties about

prior art. To the extent such communications are not protected by common-interest privileges or

Rule 26, Google has produced correspondence between its outside counsel and various third

parties subpoenaed for prior art as stipulated by the parties. (Dkt. No. 200.) Uniloc cannot explain

how such communications are relevant to any issue, and instead seeks to have outside counsel

serve as witnesses. In such circumstances, Rule 26 authorizes a protective order because the

discovery “is unreasonably cumulative” and “can be obtained from some other source that is more

convenient, less burdensome, or less expensive.”

       Topic No. 71 encompasses “[a]ll facts regarding any efficient infringement policy.”

Uniloc’s notice failed to define “efficient infringement.” During the meet and confer, Uniloc

suggested that “efficient infringement” is akin to an efficient breach of contract, without explaining

why or how such information is relevant to any issue in the cases. It is not.

       C.      Amount Of Time For Depositions

       Google will offer up to 7 hours for any witness testifying in a single case. For witnesses

designated across multiple cases, Google proposes as follows: (i) Jim Maccoun – designated in all

cases on topics for prior notice, produced licenses, and general licensing practices – is available

for 14 hours total; (ii) Jason Grimm – designated on topics for financial information in the 492,

497, and 502 cases – is available for 7 hours total (more than 2 hours per case); and (iii) Nick

Yoswa and Abhijit Ravi – designated on topics for financial information and marketing of the

accused Pixel devices – are each available for 7 hours total.

IV.    CONCLUSION

       Google respectfully requests that the Court issue a Protective Order.




                                                  8
       Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 10 of 16




Dated: April 15, 2020               Respectfully submitted by:

                                    /s/ Tharan G. Lanier, with permission by
                                    Michael E. Jones
                                    Michael C. Hendershot
                                    Tharan G. Lanier
                                    JONES DAY
                                    1755 Embarcadero Road
                                    Palo Alto, CA 94303
                                    Tel: (650) 739-3940
                                    Fax: (650) 739-3900
                                    mhendershot@jonesday.com
                                    tglanier@jonesday.com

                                    Tracy A. Stitt
                                    tastitt@jonesday.com
                                    JONES DAY
                                    51 Louisiana Avenue NW
                                    Washington, DC 20001
                                    Telephone: (202) 879-3641

                                    Sanjiv P. Laud
                                    JONES DAY
                                    90 South Seventh Street
                                    Suite 4950
                                    Minneapolis, MN 55402
                                    Telephone: (612) 217-8879
                                    slaud@jonesday.com

                                    John D. Kinton (Calif. State Bar No. 203250)
                                    JONES DAY
                                    4655 Executive Drive
                                    Suite 1500
                                    San Diego, CA 92121
                                    Telephone: 858.314.1190
                                    Facsimile: 844.345.3178
                                    Email: jkinton@jonesday.com

                                    Michael E. Jones
                                    State Bar No. 10929400
                                    mikejones@potterminton.com
                                    E. Glenn Thames, Jr.
                                    State Bar No.00785097
                                    glennthames@potterminton.com
                                    Patrick C. Clutter
                                    State Bar No. 24036374
                                    patrickclutter@potterminton.com
                                       9
Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 11 of 16




                             POTTER MINTON, P.C.
                             110 N. College Ave., Suite 500
                             Tyler, Texas 75702
                             Tel: (903) 597-8311
                             Fax: (903) 593-0846

                             Attorneys for Defendants Google LLC
                             2:18-cv-499

                             /s/ Robert Unikel, with permission by
                             Michael E. Jones
                             Robert Unikel
                             Direct: 312-499-6030
                             robertunikel@paulhastings.com
                             Michelle Marek Figueiredo (IL Bar #6297112)
                             michellemarek@paulhastings.com
                             Matthew Richard Lind (IL Bar #6327241)
                             mattlind@paulhastings.com
                             John A. Cotiguala (IL Bar #6311056)
                             johncotiguala@paulhastings.com
                             PAUL HASTINGS LLP
                             71 South Wacker Dr., 45th Floor
                             Chicago, IL 60606
                             Main: 312-499-6000
                             Facsimile: (312) 499-6100

                             Elizabeth Louise Brann (CA Bar #222873)
                             elizabethbrann@paulhastings.com
                             Ariell Nicole Bratton (CA Bar #317587)
                             ariellbratton@paulhastings.com
                             PAUL HASTINGS LLP
                             4747 Executive Drive, 12th Floor
                             San Diego, CA 92121
                             Telephone: (858) 458-3000
                              Facsimile: (858) 458-3005

                             Robert Laurenzi (NY Bar #3024676)
                             robertlaurenzi@paulhastings.com
                             PAUL HASTINGS LLP
                             200 Park Avenue, 26th Floor
                             New York, NY 10166
                             Telephone: (212) 318-6000
                             Facsimile: (212) 318-6100

                             Michael E. Jones
                             State Bar No. 10929400

                               10
Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 12 of 16




                             mikejones@potterminton.com
                             E. Glenn Thames, Jr.
                             State Bar No.00785097
                             glennthames@potterminton.com
                             Patrick C. Clutter
                             State Bar No. 24036374
                             patrickclutter@potterminton.com
                             POTTER MINTON, P.C.
                             110 N. College Ave., Suite 500
                             Tyler, Texas 75702
                             Tel: (903) 597-8311
                             Fax: (903) 593-0846

                             Attorneys for Defendants Google LLC
                             2:18-cv-491
                             2:18-cv-492
                             2:18-cv-497


                             /s/ Tharan G. Lanier, with permission by
                             Michael E. Jones
                             Michael C. Hendershot
                             Tharan G. Lanier
                             JONES DAY
                             1755 Embarcadero Road
                             Palo Alto, CA 94303
                             Tel: (650) 739-3940
                             Fax: (650) 739-3900
                             mhendershot@jonesday.com
                             tglanier@jonesday.com

                             Sasha Mayergoyz
                             smayergoyz@jonesday.com
                             JONES DAY
                             77 W. Wacker Drive
                             Chicago, IL 60601
                             Telephone: (312) 782-3939

                             Michael E. Jones
                             State Bar No. 10929400
                             mikejones@potterminton.com
                             E. Glenn Thames, Jr.
                             State Bar No.00785097
                             glennthames@potterminton.com
                             Patrick C. Clutter
                             State Bar No. 24036374

                               11
Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 13 of 16




                             patrickclutter@potterminton.com
                             POTTER MINTON, P.C.
                             110 N. College Ave., Suite 500
                             Tyler, Texas 75702
                             Tel: (903) 597-8311
                             Fax: (903) 593-0846

                             Attorneys for Defendants Google LLC
                             2:18-cv-493


                             /s/ Michael E. Berta, with permission
                             by Michael E. Jones
                             Michael A. Berta
                             (California Bar No. 194650)
                             Michael.berta@arnoldporter.com
                             Arnold & Porter
                             10th Floor
                             Three Embarcadero Center
                             San Francisco, CA 94111-4024
                             Tel: 415-471-3100
                             Fax: 415-471-3400

                             David Caine (California Bar No. 218074)
                             David.Caine@arnoldporter.com
                             Telephone: (650) 319-4710
                             Bonnie Phan (California Bar No. 305574)
                             Bonnie.Phan@arnoldporter.com
                             Telephone: (650) 319-4543
                             Michael Nguyen
                             michael.nguyen@arnoldporter.com
                             Tel: (650) 319-4718
                             ARNOLD & PORTER KAYE SCHOLER LLP
                             3000 El Camino Real
                             Five Palo Alto Square, Suite 500
                             Palo Alto, CA 94306-3807

                             Nicholas Lee (California Bar No. 259588)
                             Nicholas.Lee@arnoldporter.com
                             ARNOLD & PORTER KAYE SCHOLER LLP
                             777 South Figueroa Street
                             44th Floor
                             Los Angeles, CA 90017-5844
                             Telephone: (213) 243-4156




                               12
Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 14 of 16




                             Nicholas Nyemah (DC Bar No. 1005926)
                             Nicholas.Nyemah@arnoldporter.com
                             Telephone: (202) 942-6681
                             Paul Margulies (DC Bar No. 1000297)
                             Paul.Margulies@arnoldporter.com
                             Telephone: (202) 942-6990
                             ARNOLD & PORTER KAYE SCHOLER LLP
                             601 Massachusetts Ave., NW
                             Washington, DC 20001-3743

                             Mark Samartino (Illinois No. 6313889)
                             Mark.Samartino@arnoldporter.com
                             ARNOLD & PORTER KAYE SCHOLER LLP
                             70 West Madison Street
                             Suite 4200
                             Chicago, IL 60602-4321
                             Telephone: (312) 583-2437

                             Michael E. Jones
                             State Bar No. 10929400
                             mikejones@potterminton.com
                             E. Glenn Thames, Jr.
                             State Bar No.00785097
                             glennthames@potterminton.com
                             Patrick C. Clutter
                             State Bar No. 24036374
                             patrickclutter@potterminton.com
                             POTTER MINTON, P.C.
                             110 N. College Ave., Suite 500
                             Tyler, Texas 75702
                             Tel: (903) 597-8311
                             Fax: (903) 593-0846

                             Attorneys for Defendant Google LLC
                             2:18-cv-496
                             2:18-cv-503
                             2:18-cv-504


                             /s/ Joseph Drayton, with permission
                             by Michael E. Jones
                             Joseph Drayton
                             NY Bar No. 2875318
                             COOLEY LLP
                             55 Hudson Yards
                             New York, NY 10001-2157

                               13
Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 15 of 16




                             Tel: 212-479-6275
                             Fax: 212-479-6275
                             Email: jdrayton@cooley.com

                             Priya B. Viswanath
                             CA Bar No. 238089
                             COOLEY LLP
                             3175 Hanover Street
                             Palo Alto, CA 94304-1130
                             Tel: 650-843-5000
                             Fax: 650-849-7400
                             Email: pviswanath@cooley.com

                             Rose S. Whelan
                             DC Bar No. 999367
                             Elizabeth Cannon Shrieves
                             VA Bar No. 93768
                             Naina Soni
                             DC Bar No. 888219022
                             COOLEY LLP
                             1299 Pennsylvania Avenue NW
                             Suite 700
                             Washington DC 20004-2400
                             Tel: 202-842-7800
                             Fax: 202-842-7899
                             rwhelan@cooley.com
                             eshrieves@cooley.com
                             nsoni@cooley.com

                             Michael E. Jones
                             State Bar No. 10929400
                             mikejones@potterminton.com
                             E. Glenn Thames, Jr.
                             State Bar No.00785097
                             glennthames@potterminton.com
                             Patrick C. Clutter
                             State Bar No. 24036374
                             patrickclutter@potterminton.com
                             POTTER MINTON, P.C.
                             110 N. College Ave., Suite 500
                             Tyler, Texas 75702
                             Tel: (903) 597-8311
                             Fax: (903) 593-0846

                             Attorneys for Defendants Google LLC
                             2:18-cv-502

                               14
        Case 4:20-cv-05334-YGR Document 251 Filed 04/17/20 Page 16 of 16




                              CERTIFICATE OF CONFERENCE

        Pursuant to Local Rules CV-7(h) and (i), counsel for the Defendant met and conferred

with counsel for the Plaintiff on April 10 and 13, 2020 in a good faith attempt to resolve the

matters raised by this motion. No agreement could be reached. Plaintiff indicated it opposes the

relief requested by this motion. Thus, these discussions have conclusively ended in an impasse

and leave an open issue for the Court to resolve.

                                                              /s/ Michael E. Jones
                                                              Michael E. Jones



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who have consented to

electronic service are being served with a copy of this document via electronic mail on April 15,

2020. I also hereby certify that all counsel of record who have consented to electronic service are

being served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7) on

April 15, 2020.

                                                              /s/ Michael E. Jones
                                                              Michael E. Jones



             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that the foregoing document and all supporting declarations and exhibits

thereto are being filed under seal pursuant to the terms of the Protective Order on file in this

case.

                                                              /s/ Michael E. Jones
                                                              Michael E. Jones




                                                 15
